Citation Nr: 0510801	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  00-23 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the fingers, shoulders, wrists, legs, ankles, 
feet, low back, and neck.

2.  Entitlement to service connection for calluses, corns, 
and bunions of the feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1966 to 
December 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The Board notes that earlier rating decisions had addressed 
claims of service connection for shoulder and ankle 
disability, but none considered arthritis of these joints, 
which is the subject of the present appeal.  Consequently, 
the Board has reviewed the veteran's claim of service 
connection for arthritis on a de novo basis.


FINDINGS OF FACT

1.  The veteran does not have degenerative arthritis of the 
fingers, shoulders, wrists, legs, ankles, feet, low back, or 
neck that is attributable to his military service.

2.  The veteran does not have calluses, corns, or bunions of 
the feet attributable to his military service.


CONCLUSIONS OF LAW

1.  The veteran does not have degenerative arthritis of the 
fingers, shoulders, wrists, legs, ankles, feet, low back, or 
neck that is the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2004).

2.  The veteran does not have calluses, corns, or bunions of 
the feet that are the result of disease or injury incurred in 
or aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The report of the veteran's November 1965 pre-induction 
physical examination shows that the veteran had a history of 
a painful left ankle since an injury in 1963, and that he had 
second degree pes planus.  The report of the veteran's 
December 1967 separation physical examination noted no 
significant history, and noted that the veteran had second 
degree pes planus.

Of record are the veteran's service medical records (SMRs) 
which show that he suffered what was described as a strained 
left shoulder in January 1966, for which he was given 
medication and told to apply heat.  The veteran complained of 
a sore right shoulder in May 1967.  The treatment note 
indicates there was full range of motion, albeit with pain.  
Treatment consisted of application of heat.  The SMRs show 
that he also suffered a strain of the right thumb in August 
1967, and complained of instability in his left ankle in 
September 1967.  X-rays of both ankle and thumb showed bony 
structures were normal.  There are no other references to the 
veteran's feet or joints in his SMRs.

The veteran was service connected for residuals of a right 
thumb injury in a rating decision dated in December 1980, 
evaluated as 10 percent disabling.  The Board notes in 
passing that the veteran filed a claim for service connection 
for a bilateral foot condition in October 1994.  That claim 
was denied in a February 1995 rating decision because the 
veteran's pes planus existed prior to service, and there was 
no evidence that the condition was aggravated in service.  
That decision was not appealed, and is not at issue here.

In January 1996 the veteran submitted a Statement in Support 
of Claim, VA Form 21-4138, in which he wrote that he wanted 
to be re-evaluated "on my service[-]connected arthritis all 
over my body."  In response to this informal claim for 
service connection, the RO sent the veteran a letter, dated 
in March 1996, which pointed out that the veteran was service 
connected only for residuals of a right thumb injury.  The 
correspondence asked the veteran to specify what other 
arthritic joint or joints he was claiming.  The veteran was 
also asked to submit evidence in support of his claim, and 
listed seven types of evidence which would be useful in 
making a decision.  

The veteran never responded, and so the RO concluded that the 
claim had been abandoned.  The RO wrote the veteran regarding 
its decision in a letter dated in June 1996.  The Board notes 
that the March 1996 correspondence was returned to the RO in 
an envelope stamped "Return to Sender."  Written on the 
outside of that envelope is a handwritten note that the March 
1996 letter was resent to the veteran in July 1996.  The 
veteran never responded.

Of record are treatment notes from the VA Medical Centers 
(VAMCs) in Saginaw and Ann Arbor, Michigan.  They record 
inpatient treatment at VAMC Ann Arbor for bipolar disorder, 
with a history of psychotic symptoms and polysubstance abuse.  
A January 1996 discharge summary noted that the veteran gave 
a history of arthritis, most strongly affecting the left 
shoulder and right thumb, less in the ankles.  X-rays taken 
of the shoulders in January 1996 showed there may be mild 
osteoarthritic changes involving the acromioclavicular joints 
manifested by a small amount of hypertrophic spurring.  There 
were no other abnormalities seen.

At VAMC Saginaw, as part of an initial psychiatric 
assessment, the veteran gave a history of arthritis.  At 
Saginaw, the veteran also complained in June 1997 of painful 
calluses and thick nails on both feet.  The treatment note 
diagnosed tyloma, intractable plantar keratoma, hammer digit 
syndrome, and onychomycosis.  Treatment consisted of 
debridement and filing of the nails, and debridement of the 
calluses.  Medication was prescribed.  

The veteran filed a claim received in September 1999.  That 
claim averred that his service-connected arthritis (of the 
right thumb) had worsened, and that he now had arthritis in 
most major joints, including the fingers, wrists, shoulders, 
back, legs, ankles, feet, and neck.  The veteran also claimed 
service connection for calluses, corns, and bunions on his 
feet, which he claimed developed during military service.  
The veteran claimed that while in service he had frequently 
reported to sick call for foot pain.  Service connection for 
the claimed arthritis in multiple joints, and for the claimed 
calluses, corns, and bunions on his feet, was denied in a 
rating decision dated in May 2000, from which this appeal 
arises.  

Following the May 2000 rating decision, the veteran submitted 
two VA Forms 21-4138, with what are purported to be the 
statements of R.K., D.O., and D.K., D.P.M.  Dr. R.K.'s 
statement said, "Patient had x-rays on 8/30/00 that had 
shown a Rt. Calcaneal spur + DDD to the lumbar spine.  These 
problems could have been caused or aggravated by his military 
service."  (emphasis in original.)  Dr. D.K.'s statement 
said, "[The veteran] suffers from multiple callus on both 
feet.  This condition is painful and chronic.  It is likely 
that his prior military service may have hastened the 
progression of this hereditary condition.  This condition may 
be remedied by surgery."  

The RO attempted several times to obtain treatment records 
from Dr. D.K., beginning in October 1999, the month following 
receipt of this claim.  These treatment records were finally 
received in March 2001.  These records cover the period from 
June 1997 through February 2001, and record only ongoing 
treatment for various foot complaints in the period covered.  

II.  Analysis

As an initial matter, the Board notes that the RO 
administratively denied the veteran's January 1996 claim for 
service connection for arthritis because the veteran had not 
provided any evidence whatsoever in support of his claim.  
Since this claim was not decided on the merits, the veteran's 
January 1996 claim is more aptly characterized as an 
abandoned claim rather than a denied claim.  See 38 C.F.R. 
§ 3.159 (2004) (claim considered abandoned where evidence 
requested is not furnished within one year after date of 
request).  As a consequence, the Board need not consider 
whether new and material evidence has been received in order 
to reopen this claim.  See 38 C.F.R. § 3.156 (2001).

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).

A.  Arthritis

Here, there is some evidence that there may be a current 
arthritis disability other than the already service-connected 
right thumb.  The January 1996 report of x-rays of the right 
shoulder shows that there "may be mild osteoarthritic 
changes" in the shoulders.  (emphasis added).  The statement 
from Dr. R.K. refers to an August 2000 x-ray reportedly 
showing a right heal spur and degenerative disc disease of 
the lumbar spine.  The Board notes that the report of an 
August 2000 x-ray examination is not of record, and, despite 
repeated requests for the veteran to submit evidence or 
identify evidence which VA could seek on his behalf, he has 
neither provided nor identified this evidence as he must do 
if he wants it considered in deciding his claim.  See 38 
U.S.C.A. § 5103A(b)(1) (VA required to make reasonable 
efforts to obtain relevant records that the claimant 
adequately identifies); see also Loving v. Nicholson, No. 02-
885 (U.S. Vet. App. March 29, 2005).  

There is evidence in the veteran's SMRs of complaints of a 
strained left shoulder in January 1966, and a sore right 
shoulder in May 1967.  The SMRs show no further complaints or 
treatment for these complaints.  Nor is there any evidence in 
the SMRs of any complaint or treatment for degenerative 
arthritis.  In fact, there is no suggestion of arthritis 
until many years after the veteran's separation from active 
military service.  Consequently, incurrence or aggravation of 
arthritis may not be presumed because there is no evidence 
that it existed within one year of military service as 
required by regulation.  38 C.F.R. §§ 3.307, 3.309 (2004).  

Further, there is no credible evidence of record which 
provides a medical nexus between a current arthritis 
disability and military service.  In this regard, the Board 
refers again to Dr. R.K.'s statement, which said that the 
veteran's heal spur and lumbar spine degenerative disc 
disease could have been caused or aggravated by his military 
service.  Dr. R.K.'s statement does not espouse an opinion 
that these conditions were caused or aggravated by his 
military service.  He only states that such a connection 
would be possible.  Moreover, and most significantly, he does 
not address arthritis, but instead addressed disc disease.  
The Board thus finds that Dr. R.K.'s statement is not 
competent medical evidence of a nexus between any arthritic 
disability and any in-service disease or injury.   

In sum, while there is some evidence of current arthritis, 
there is no medical evidence of a nexus between a current 
disability and the veteran's military service.  The absence 
of such evidence causes the Board to conclude that the 
preponderance of the evidence is against the claim.  In other 
words, the greater weight of the evidence is against the 
claim.  

B.  Calluses, corns, and bunions

Here, there is medical evidence of a current disability in 
the treatment records from VAMC Saginaw dated in June 1997, 
and in the private treatment records from the veteran's 
podiatrist, Dr. D.K.  There is, however, no evidence of in-
service incurrence or aggravation of calluses, corns, or 
bunions.  The veteran averred in his September 1999 claim 
that he developed calluses, corns, or bunions on his feet 
during military service, and frequently reported to sick call 
visits for foot pain.  However, the veteran's SMRs show only 
one treatment note concerning the lower extremities, a 1967 
complaint related to the left ankle, which the treatment note 
noted was unstable since prior to entry into service.  There 
are numerous SMRs entries related to visits for other, 
routine complaints, but there are no other references to the 
veteran's feet in the SMRs.  Thus, there is no medical 
evidence of any in-service incurrence or aggravation of an 
injury or disease involving calluses, corns, or bunions.

Further, there is no medical evidence of a nexus between the 
current foot disabilities and any in-service disease or 
injury.  The June 1997 through February 2001 treatment 
records from Dr. D.K. document ongoing treatment for the 
claimed foot ailments over that period of time, but provide 
no medical evidence of a nexus between the current disability 
and the veteran's military service.  

The statement by Dr. D.K. is not probative.  In it, Dr. D.K. 
stated "[i]t is likely that his prior military service may 
have hastened the progression of this hereditary condition."  
Dr. D.K.'s statement does not espouse an opinion that these 
conditions were caused or aggravated by his military service, 
only that it is likely that they may have hastened the 
progression of his hereditary condition.  Put another way, 
what has been said is that it is likely that there is a 
possibility of aggravation, not that it is likely that there 
was a progression.  Even if, arguendo, it was Dr. D.K.'s 
intention to suggest that there is a nexus between the 
veteran's current foot complaints and his military service, 
Dr. D.K. has provided no objective clinical evidence or 
medical rationale in support of such an opinion.  See Black 
v. Brown, 5 Vet. App. 177 (1993).  Additionally, his opinion 
does not appear to be based on an accurate factual premise, 
namely the facts as shown in the veteran's SMRs.  Instead, 
the opinion appears to be based on a recitation of the 
veteran's own self-reported history.  The opinion therefore 
provides no medical insight beyond what the veteran told the 
doctor.  

In sum, while there is some evidence of a current disability 
of the feet, there is no credible medical evidence of in-
service incurrence or aggravation of an injury or disease, 
and no credible medical evidence of a nexus between a current 
disability and the veteran's military service.

Thus, the only evidence of record supportive of the veteran's 
claims that any current arthritis or foot malady is related 
to his military service consists of the lay statements of the 
veteran himself.  Competent lay evidence is evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a layperson.  38 C.F.R § 3.159(a)(1) (2004).  
Medical opinion, by its very nature, requires specialized 
education, training, and experience.  Thus, while the veteran 
is competent as a layperson to describe the symptoms of his 
disabilities, he is not competent to provide medical opinion 
as to their etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(1).

In deciding this issue the Board has considered the 
provisions of 38 U.S.C.A. § 5107 (benefit of the doubt).  
Under the of benefit-of-the-doubt standard, when a veteran 
seeks benefits and the evidence is in relative equipoise 
regarding any issue material to the determination of a 
matter, the law dictates that the benefit of any doubt 
belongs to the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  The 
Board has considered the benefit-of-the-doubt doctrine, but 
finds that the record does not provide even an approximate 
balance of negative and positive evidence on the merits.  
Therefore, on the basis of the above analysis, and after 
consideration of all of the factors, the Board finds a 
preponderance of the evidence is against the veteran's 
claims.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 
supra, at 57-58.

III.  Veterans Claims Assistance Act of 2000

During the pendency of this claim, on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)) was signed into law, changing the standard for 
processing veterans' claims.  In adjudicating this veteran's 
claim, the Board has considered the provisions of the VCAA.  
Among other things, the VCAA and implementing regulations 
require VA to notify the claimant and the claimant's 
representative of any information and any medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in June 
2001, shortly after enactment of the VCAA, and before 
applicable regulations were promulgated.  

Specifically regarding VA's duty to notify, the June 2001 
notification to the veteran apprised him of what the evidence 
must show to establish entitlement to the benefits sought, 
what evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the veteran, what information VA would assist in 
obtaining on the veteran's behalf, and where the veteran was 
to send the information sought.  Additionally, the RO 
informed the veteran of the results of its rating decisions, 
and the procedural steps necessary to appeal.  The RO also 
provided a statement of the case (SOC) and a supplemental 
statement of the case (SSOC) reporting the results of the 
RO's reviews, and the text of the relevant portions of the VA 
regulations.  Implicit in these notifications was that the 
veteran had a duty to submit any pertinent evidence in his 
possession.  (Although the notice required by the VCAA was 
not provided until after the RO adjudicated the appellant's 
claim, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini v. Principi, 
18 Vet. App. 112, 122 (2004).  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

Regarding VA's duty to assist, the Board notes that the RO 
obtained the veteran's service medical records (SMRs), VA 
treatment records, and all of the private treatment records 
adequately identified by the veteran.  The veteran requested 
and was scheduled for a hearing before the Board, but did not 
appear for the hearing.  

The veteran, through his representative in an Informal 
Hearing Presentation dated in March 2005, contends that it is 
plausible that his current arthritis has spread from his 
service-connected arthritic thumb, and that the veteran 
should therefore be afforded a VA medical examination to 
obtain a medical nexus opinion.  In this regard, the Board 
notes that the veteran's right thumb is service-connected 
based on arthritis evolving from trauma to the thumb, not 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010.  The only medical evidence of current arthritis, other 
than in the service-connected thumb, consists of the x-ray 
evidence of January 1996 which showed there may be mild 
osteoarthritic changes to the shoulders, and the August 2000 
x-ray evidence referenced by Dr. R.K., which purportedly 
shows the veteran has degenerative disc disease of the lumbar 
spine.  However, degenerative arthritis (hypertrophic or 
osteoarthritis) (Diagnostic Code 5003), is an entirely 
different disability, unrelated to arthritis due to trauma 
(Diagnostic Code 5010).  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010.

The Board also notes that further development by way of 
medical examination is to be considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains:  1) competent evidence of diagnosed disability 
or symptoms of disability, 2) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and 3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4) (2004).  In this case, there is some suggestion 
of current disability, but there is no indication, except by 
way of unsupported allegation, or repetition by medical 
practitioners of the veteran's own uncorroborated history, 
that the claimed disabilities may be associated with military 
service.  Consequently, given the standard of the new 
regulation, the Board finds that VA did not have a duty to 
assist that was unmet.


ORDER

Entitlement to service connection for degenerative arthritis 
of the fingers, shoulders, wrists, legs, ankles, feet, low 
back, or neck is denied.

Entitlement to service connection for calluses, corns, or 
bunions of the feet is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


